El Juez Presidente Sr. Hernández
emitió la opinión del tribunal'.
Por escritura pública que en 10 'de febrero de 1913 autoriza el notario de Mayagüez Don Juan Quintero entre Agustín Hernández Mena por sí y en representación de su esposa de una parte, y de la otra Ignacio González Suárez, el primero o sea Hernández Mena, confesó adeudar a González Suárez la suma de $1,300 que se obligó a pagarle con- interés .del 1 por ciento mensual el 30 de julio de 1913, y para garantir el pago de esa deuda y un crédito adicional de $500 en con-; *1068cepto de costas y honorarios de abogado en caso de reclama-ción judicial, el deudor constituyó hipoteca voluntaria a favor del acreedor sobre una finca rústica denominada Sabana Seca en el barrio del Coto, término municipal de Manatí.
Presentada copia de la mencionada escritura al Registra-dor de la Propiedad de Arecibo para la inscripción de la hipo-teca, se hizo constar así en el correspondiente asiento de pre-sentación de 14 de agosto de 1913, y, con fecha 20 del mismo mes, el registrador devolvió al interesado la copia con una nota al calce de ella que dice así:
“Devuelto este documento con devolución de sellos sin extender en él operación alguna por no aparecer que se baile1 cancelado en su original el sello de Rentas Internas de un dollar que exige la Ley.”
La nota que dejamos transcrita ha sido recurrida, para ante esta Corte Suprema y el recurrente pide su revocación y que se ordene al registrador practique la inscripción, de la escritura o la operación procedente de acuerdo con los libros del registro de la propiedad, en la forma y a los efectos que determina la sección 4a. de la ley sobre recursos contra las resoluciones de los registradores de la propiedad, aprobada en marzo 1°. de 1902. A ese fin alega que aunque en la copia presentada al registro no aparece que en su original haya sido cancelado el sello de Rentas Internas1 de $1 que ordena la Ley No. 34, aprobada en marzo 7, 1912, no existe precepto alguno en virtud del cual deba hacerse constar en la copia de un documento, que fué cancelado en sn original el sello corres-pondiente y tampoco esa omisión es motivo legal para que el registrador haya dejado de cumplir con lá sección 4a. de la ley sobre recursos contra las resoluciones de los registradores de la propiedad, aprobada en marzo 1°., 1902.
Dicha sección 4a. dice así:
“Los registradores no suspenderán por defectos subsanables la inscripción, anotación, o cancelación de ningún título. En la inscrip-ción harán constar los defectos que contenga el título y en cualquier *1069tiempo en que se presente la documentación para subsanarlo, se hará constar la subsanación por medio de nota marginal. ’ ’
Atendidos los términos en que aparece redactada la nota del registrador, la falta de expresión en la copia de la escri-tura que le fué presentada de que se hubiera cancelado el sello en el original, constituiría un defecto subsanable, pues fácilmente podía subsanarse; y siendo ello así, si no había otra razón que impidiese la inscripción, el registrador debió dar cumplimiento a lo que previene el segundo inciso de la sección 4a. de la ley de 1°. de marzo de 1902, y si estimaba que procedía denegar la inscripción por otros defectos de la escritura debió extender la anotación preventiva que ordena la sección 7a. de la misma ley.
Pero el registrador no hizo ni una ni otra cosa, sino que al devolver el documento al interesado sin extender asiento alguno, faltando abiertamente a las secciones 4a. y 7a. de la ley aprobada en marzo 1°. de 1902, dejó de calificar el docu-mento, privándo al recurrente del derecho que la expresada ley le otorga para’ recurrir contra las resoluciones de los re-gistradores en los casos que establecen las secciones Ia. y 5a. de la misma-ley,-o sea en los casos en que se deniega en abso-luto una inscripción por defecto insubsanable o en que se verifica dicha inscripción con defecto'subsanable..
En el presente caso el registrador ha debido calificar el documento, entrando en el examen de todos los motivos que. pudieran existir para que se denegara su inscripción o ésta se verificara con defecto subsanable, y con el- resultado de ese examen practicar la operación que fuera procedente en de-recho, contra la cual en su caso hubiera podido ejercitar la parte agraviada el recurso gubernativo para ante esta Corte Suprema.
' Por la nota que es objetó del 'presente recurso se ha limi-tado el registrador a la devolución de sellos sin extender operación alguna- por no aparecer que se hubiera canceladoen la escritura original el sello de Rentas Internas de un dollar, pero no deniega la inscripción del documento por de-*1070íecto insubsanable extendiendo la anotación preventiva qne la ley ordena, ni tampoco practica la inscripción del docu-mento haciendo constar que contiene defecto subsanable, ni prejuzga en manera alguna su calificación al efecto de ser o nó inscribible, calificación que no puede ser hecha por este Tribunal Supremo en primera instancia, como ya dijimos al resolver en 21 de octubre, 1902, el caso de Bartolomei v. El Registrador de la Propiedad, 2 S. P. R., 589. No hay pues calificación propiamente dicha con examen de todas las for-malidades así internas como externas del documento presen-tado al registrador, y por tanto nos falta base para resolver el presente recurso.
Acaso tenga razón la parte recurrente al sostener los mo-tivos del recurso; pero no podemos examinarlos hasta llegar a una decisión definitiva sobre ellos, ínterin no se someta a nuestra consideración una resolución del Registrador de la Propiedad de Arecibo, denegando en absoluto la inscripción solicitada o concediéndola con defecto subsanable.
Para ello podría la parte recurrente acudir nuevamente al registrador con el fin- de que califique propiamente el docu-mento y extienda en él una resolución que sea apelable, cuyo carácter no reviste la recurrida, según la doctrina ya establecida en nuestra decisión de 21 de octubre de 1902 ratificada posteriormente por la que fué dictada en el caso de Mollfulleda v. El Registrador de la Propiedad, en 10 de octubre próximo pasado, (pág. 1001).
Por las razones expuestas procede se declare no haber lugar a resolver el presente recurso.

Se declara no haber lugar a resolver el resurso.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
Juez disidente: Asociado Sr. "Wolf.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.